Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 20150067002 to  Shvachko et al..  

As to claim 1, Shvachko discloses a computer-implemented method of maintaining consistency of a replicated folder in a distributed file system spanning, over a computer network, at least a first data center and a second data center, (fig. 2,3)) the method comprising:
receiving in the first data center, on behalf of an application client in the first data center, an agreed-upon proposal (i.e. proposal [0020]) to create a file in the replicated folder (i.e. namespace [0020]) and a global sequence number (GSN) (i.e. GSN[0031]) associated with the agreed-upon proposal to create the file ([0031]);
storing, in a first executed agreement cache coupled to a first data replication server in the first data center(i.e. replicated. [0036]), metadata (i.e. metadata [0025]) of the file to be 
synchronously storing (i.e. update [0021]) the metadata of the file to be created and the associated GSN in a second executed agreement cache coupled to a second data replication server in the second data center ([0021]-[0022]);
creating the file in storage in the first data center on behalf of the application client ([0021]-[0022]); and

enabling the application client to write data to the created file in the storage in the first data center ([0021]-[0022]).

As to claim 2, Shvachko discloses a computer-implemented method of claim 1, further comprising:
storing updated metadata (i.e. metadata [0025]) and associated GSN corresponding to any agreed-upon proposal  (i.e. GSN[0031]), received in the first data center, to change a filename, path or data of the file  ([0041]) in the first executed agreement cache and synchronously storing the updated metadata and associated GSN in the second executed agreement cache in the second data center (i.e. update [0021]).

As to claim 3, Shvachko discloses a computer-implemented method of claim 1, further comprising:


As to claim 4, Shvachko discloses a computer-implemented method of claim 1, further comprising:
receiving a request from the second data center for the data of the file (fig. 2.3), the request comprising at least a create-GSN associated with an agreement for a creation of the file whose data is requested (i.e. GSN[0031]);
responsive to receipt of the request, searching entries in the first executed agreement cache for updated metadata of the file that is associated with a GSN that is greater than the create-GSN of the file whose data is requested (i.e. greater. [0039]);
after searching the entries of the first executed agreement cache, reading data corresponding to the metadata received in the request if searching found no updated metadata and reading data corresponding to the updated metadata if searching found updated metadata ([0039]); and
providing the read data in response to the received request from the second data center for the data of the file ([0039]).

As to claim 5, Shvachko discloses a computer-implemented method of claim 4, further comprising:

after searching the entries of the second executed agreement cache: writing the provided data in storage in the second data center if searching the second executed agreement cache found no updated metadata; and reading data corresponding to the metadata found in the second executed agreement cache and writing the read data to the storage in the second data center if searching the second executed agreement cache found updated metadata ([0039]).

As to claim 6, Shvachko discloses a computer-implemented method of claim 2, wherein searching is carried out by executing a name mapping service application program interface (API) (fig. 2.3).

As to claim 7, Shvachko discloses a computer-implemented method of claim 1, further comprising the request from the second data center for the data of the file being received by a first version bridging server in the first data center, the first version bridging server being separate and distinct from the first data replication server.

As to claim 8, Shvachko discloses a computer-implemented method of claim 1, further comprising:

periodically persisting at least a portion of the second executed agreement cache in non- volatile memory in the second data center ([0058]).

As to claims 9-18, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153